Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 1 of 25 Page ID #:1



  1    RAYMOND P. BOLAÑOS (SBN 142069)
  2    AT&T SERVICES, INC., LEGAL DEP’T
       430 Bush Street, 6th Floor
  3    San Francisco, CA 94108
  4    Telephone: 415.268.9491
       Facsimile: 415.543.0418
  5    raymond.bolanos@att.com
  6
       AARON M. SHANK (Pro Hac Vice Application to be Filed)
  7    PORTER WRIGHT MORRIS & ARTHUR LLP
  8    41 South High Street, Suites 2800 – 3200
       Columbus, Oh 43215
  9    Telephone: 614.227.2110
 10    Facsimile: 614.227.2100
       ashank@porterwright.com
 11

 12    Attorneys for Plaintiff
       New Cingular Wireless PCS, LLC d/b/a AT&T Mobility
 13

 14                                UNITED STATES DISTRICT COURT
 15                               CENTRAL DISTRICT OF CALIFORNIA
 16
                                           WESTERN DIVISION
 17

 18    NEW CINGULAR WIRELESS PCS,                 Case No. 2:21-cv-3079
       LLC, D/B/A AT&T MOBILITY, a
 19
       Delaware limited liability company,        COMPLAINT FOR DECLARATORY
 20                                               AND INJUNCTIVE RELIEF
       Plaintiff,
 21
                                                  AND
 22    v.
                                                  REQUEST FOR EXPEDITED
 23
       COUNTY OF VENTURA,                         REVIEW PURSUANT TO 47 U.S.C. §
 24    CALIFORNIA,                                332(c)(7)(B)(v)
 25
                              Defendant.
 26

 27

 28
      Case No. 2:21-cv-3079                       -1-    Complaint for Declaratory and Injunctive Relief
                                                         and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 2 of 25 Page ID #:2



  1            Plaintiff New Cingular Wireless PCS, LLC, d/b/a AT&T Mobility
  2    (“AT&T”), a limited liability company organized and existing under the laws of
  3
       Delaware, complains against Defendant County of Ventura, California (the
  4
       “County”) and alleges as follows:
  5
                                   JURISDICTION AND VENUE
  6

  7            1.      This action arises under the laws of the United States, including the
  8    Communications Act of 1934, as amended by the Telecommunications Act of
  9    1996, 47 U.S.C. §§ 253 and 332 (“Act”). This Court has jurisdiction over these
 10
       claims pursuant to 28 U.S.C. §§ 1331 (federal question) and 1337 (commerce). The
 11
       Court’s authority to grant declaratory relief and related injunctive relief is based
 12
       upon 28 U.S.C. §§ 2201-2202, because an actual controversy exists.
 13

 14            2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
 15    AT&T’s claims stated herein arose in this judicial district.
 16                                       INTRODUCTION
 17
               3.      AT&T seeks declaratory and injunctive relief based on the County’s
 18
       denial of AT&T’s application for a conditional use permit (the “Application”) for
 19
       construction, operation, and maintenance of a wireless communications facility, to
 20

 21    be collocated on a replacement utility pole, with panel antennas flush-mounted to a
 22    crossarm on the pole (the “Proposed Facility”). The Proposed Facility is to be
 23    located in the public right-of-way near a highway noise barrier next to U.S. Route
 24
       101 at approximately 6671 Old Pacific Highway in Ventura County, California (the
 25
       “Site”).
 26
               4.      Federal law limits the ability of local governments to block installation
 27

 28    of such facilities, based on the nationwide goal of promoting widespread

      Case No. 2:21-cv-3079                        -2-      Complaint for Declaratory and Injunctive Relief
                                                            and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 3 of 25 Page ID #:3



  1    availability of advanced, reliable wireless services. AT&T has been trying for
  2    nearly two years to place the Proposed Facility at the Site, to provide improved
  3
       wireless service in those parts of the County with inadequate wireless services. The
  4
       Proposed Facility is needed to close AT&T’s significant gap in its wireless service
  5
       in those areas of the County. The Proposed Facility is the least intrusive means to
  6

  7    close that significant gap.
  8            5.      The Proposed Facility will provide and improve important wireless
  9    services, including LTE service and FirstNet service (to support first responder
 10
       communications). AT&T has conducted a comprehensive search for the appropriate
 11
       site and design of the Proposed Facility. In addition to analyzing alternative
 12
       properties, AT&T worked closely with County Staff during the application process
 13

 14    to identify the appropriate location, as well as design options for the Site.
 15            6.      At the request of the County Planning Commission, AT&T undertook
 16    a second review of alternative sites, engaged with community members, and
 17
       worked with County Staff to identify any less intrusive locations or better designs
 18
       for the Proposed Facility. Through that process, AT&T and County Staff verified
 19
       that the Site was the best available, and the only viable site for AT&T to close the
 20

 21    significant service coverage gap. AT&T also agreed to design changes from County
 22    Staff, including a shorter crossarm and additional landscaping.
 23            7.      Based on the strength of AT&T’s Application and the location and
 24
       design of the Proposed Facility, County Staff recommended approval of AT&T’s
 25
       Application, and the County Planning Director approved the Application.
 26
               8.      Despite the Planning Director’s approval and County Staff’s continued
 27

 28    support, the County entertained an untimely appeal of the Planning Director’s

      Case No. 2:21-cv-3079                      -3-      Complaint for Declaratory and Injunctive Relief
                                                          and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 4 of 25 Page ID #:4



  1    approval and, ultimately, denied AT&T’s Application, after three additional public
  2    hearings, over a period of an additional year and a half.
  3
               9.      The County’s denial of AT&T’s Application violated Sections 253 and
  4
       332 of the Federal Communications Act of 1934, as amended by the
  5
       Telecommunications Act of 1996 (the “Act”), 47 U.S.C. §§ 253, 332. These
  6

  7    provisions limit the power of local governments to regulate deployment of
  8    telecommunications and personal wireless service facilities. These provisions also
  9    forbid local governments from denying applications without substantial evidence;
 10
       forbid local governments from acting in a manner that may prohibit or have the
 11
       effect of prohibiting telecommunications and personal wireless services; and forbid
 12
       discriminatory treatment in processing applications for such facilities.
 13

 14            10.     The County’s denial effectively prohibits AT&T’s installation of
 15    telecommunications and personal wireless service facilities and the provision of
 16    services and is not supported by substantial evidence in the written record, in
 17
       violation of federal law. The County has also unreasonably discriminated against
 18
       AT&T by denying the Application despite having previously approved a
 19
       substantially similar application from one of AT&T’s competitors providing
 20

 21    functionally equivalent services. The County has also abused its discretion in
 22    denying AT&T’s Application, and its actions were arbitrary and capricious.
 23                                           PARTIES
 24
               11.     Plaintiff AT&T is a limited liability company duly organized, existing,
 25
       and operating under the laws of Delaware, with its principal place of business in
 26
       Atlanta, Georgia, and with offices at locations throughout California. At all times
 27

 28    relevant herein, AT&T has been and is qualified to do business in California.

      Case No. 2:21-cv-3079                       -4-      Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 5 of 25 Page ID #:5



  1    AT&T is a wireless telecommunications carrier that provides personal wireless
  2    services within the meaning of the Act.
  3
               12.     Ventura County is a California political subdivision organized and
  4
       existing under the laws of the State of California.
  5
                                      NATURE OF THE CASE
  6

  7            13.     By this action, AT&T seeks declaratory and injunctive relief in the
  8    form of an order compelling the County to issue forthwith a conditional use permit
  9    and all other necessary approvals and authorizations to construct, operate, and
 10
       maintain the Proposed Facility.
 11
               14.     The declaratory and injunctive relief requested herein is necessary and
 12
       appropriate because the County has violated the Act by effectively prohibiting
 13

 14    AT&T from providing telecommunications services and personal wireless services
 15    in the County.
 16                           THE TELECOMMUNICATIONS ACT
 17
               15.     “Congress enacted the Telecommunications Act of 1996 (TCA), 110
 18
       Stat. 56, to promote competition and higher quality telecommunications services
 19
       and encourage the rapid deployment of new telecommunications. City of Rancho
 20

 21    Palos Verdes v. Abrams, 544 U.S. 113, 115 (2005). “One of the means by which
 22    [Congress] sought to accomplish these goals was reduction of the impediments
 23    imposed by local governments upon the installation of facilities for wireless
 24
       communications, such as antenna towers.” Id. In an effort to prioritize and
 25
       streamline deployment of wireless technologies on a national basis, the Act restricts
 26
       the authority of state and local governments to regulate “placement, construction,
 27

 28    and modification of personal wireless service facilities” (47 U.S.C. § 332(c)(7)(B)).

      Case No. 2:21-cv-3079                       -5-      Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 6 of 25 Page ID #:6



  1    Effective Prohibition
  2            16.     The Act significantly limits state and local governments from
  3
       regulating the provision of personal wireless and telecommunications services.
  4
       Under 47 U.S.C. § 253 (“Section 253”), “[n]o State or local statute or regulation, or
  5
       other State or local legal requirement, may prohibit or have the effect of prohibiting
  6

  7    the ability of any entity to provide any interstate or intrastate telecommunications
  8    service.” Similarly, 47 U.S.C. § 332(c)(7)(B)(i)(II) prohibits a local government
  9    from denying an application for a wireless telecommunications facility when doing
 10
       so would “prohibit or have the effect of prohibiting” the provision of wireless
 11
       telecommunications services.
 12
               17.     An effective prohibition under 47 U.S.C. §§ 253 or 332(c)(7) occurs
 13

 14    whenever a decision of a local government “materially inhibits” wireless services.
 15    In the Matter of California Payphone Assoc. Petition for Preemption, Etc., Opinion
 16    and Order, 12 FCC Rcd. 14191 (FCC rel. July 17, 1997).
 17
               18      A “state or local legal requirement which “materially limits” or
 18
       “inhibits” the ability of “any competitor or potential competitor to compete in a fair
 19
       and balanced legal and regulatory environment,” amounts to an effective
 20

 21    probhibition. Accelerating Wireless Broadband Deployment by Removing Barriers
 22    to Infrastructure Investment, Declaratory Ruling and Third Report and Order, FCC
 23    18-133, 30 FCC Rcd 9088 (September 27, 2018) (“Infrastructure Order”), ¶ 35.
 24
       The Ninth Circuit has recently reaffirmed this material inhibition standard. See
 25
       generally, City of Portland v. United States, 969 F.3d 1020 (9th Cir. 2020).
 26
               19.     An effective prohibition analysis “focuses on the service the provider
 27

 28    wishes to provide, incorporating the capabilities and performance characteristics it

      Case No. 2:21-cv-3079                       -6-      Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 7 of 25 Page ID #:7



  1    wishes to employ, including facilities deployment to provide existing services more
  2    robustly, or at a better level of quality.” Infrastructure Order, at n.95. Thus, a local
  3
       government “could materially inhibit service in numerous ways – not only by
  4
       rendering a service provider unable to provide existing service in a new geographic
  5
       area or by restricting the entry of a new provider in providing service in a particular
  6

  7    area, but also by materially inhibiting the introduction of new services or the
  8    improvement of existing services.” Infrastructure Order, ¶ 37.
  9            20.     A wireless carrier may demonstrate an effective prohibition by
 10
       showing there is a “significant gap” in service and the proposed installation is the
 11
       “least intrusive means” of closing that gap. See T-Mobile USA, Inc. v. City of
 12
       Anacortes, 572 F.3d 987, 995 (9th Cir. 2009). If there is a “significant gap” in
 13

 14    service and the proposed installation is the “least intrusive means” for filling that
 15    gap, a local government must grant the permit application. See 47 U.S.C. §
 16    332(c)(7)(B)(i)(II).
 17
               21.     When a wireless provider presents evidence of a significant gap and
 18
       the absence of a less intrusive alternative, the burden shifts to the local government
 19
       to prove that a less intrusive alternative exists. City of Anacortes, 572 F.3d at 998-
 20

 21    99; T-Mobile West Corp. v. City of Agoura Hills, 2010 U.S. Dist. 134329 (C.D. Cal.
 22    Dec. 20, 2010). To meet this burden, a local government must show that another
 23    alternative is available that fills the significant gap in coverage, that the alternative
 24
       is technologically feasible, and that it is less intrusive than the proposed facility. Id.
 25
       Substantial Evidence Requirement
 26
               22.     State and local governments may only deny an application for a
 27

 28    telecommunications facility based on “substantial evidence.” 47 U.S.C. §

      Case No. 2:21-cv-3079                       -7-      Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 8 of 25 Page ID #:8



  1    332(c)(7)(B)(iii). A local government’s decision to deny such an application must
  2    be “authorized by applicable local regulations and supported by a reasonable
  3
       amount of evidence.” Metro PCS, Inc. v. City and County of San Francisco, 400
  4
       F.3d 715, 725 (9th Cir. 2005) (abrogated on other grounds). Thus, to deny a permit
  5
       application, a local government must have specific reasons that are both consistent
  6

  7    with the local regulations and supported by substantial evidence in the record.
  8    Unreasonable Discrimination
  9            23.     The Act also prohibits state and local governments from unreasonably
 10
       discriminating among providers of functionally equivalent services. 47 U.S.C. §
 11
       332(c)(7)(B)(i)(I). A siting authority violates this provision of the Act when other
 12
       providers of functionally equivalent services have been permitted to construct
 13

 14    similar structures at similar sites in the locality. Metro PCS, Inc., 400 F.3d at 727-
 15    28.
 16                                 FACTUAL BACKGROUND
 17
       AT&T’s Need for the Proposed Facility
 18
               24.     AT&T provides personal wireless services to its customers throughout
 19
       the area relevant to this Complaint pursuant to frequency licenses issued by the
 20

 21    FCC. When AT&T identifies a significant gap in its wireless service coverage,
 22    AT&T investigates the nature and extent of the need for improvement and identifies
 23    ways to close that gap.
 24
               25.     AT&T has a significant service coverage gap in the County in the
 25
       vicinity of the Proposed Facility. AT&T has demonstrated this significant service
 26
       coverage gap in the County’s administrative proceedings by submitting coverage
 27

 28    maps, a Radio Frequency Statement, and other record evidence.

      Case No. 2:21-cv-3079                      -8-      Complaint for Declaratory and Injunctive Relief
                                                          and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 9 of 25 Page ID #:9



  1            26.     AT&T’s service coverage gap is significant because the area includes
  2    hundreds of homes in Mussel Shoals and La Conchita, a hotel, a two and a half mile
  3
       span of Highway 101, a fire station, beaches and recreation areas, and other points
  4
       of interest in the immediate vicinity.
  5
               27.     AT&T needs to construct the Proposed Facility to provide and
  6

  7    improve service to this portion of the County. The radio frequency propagation
  8    maps submitted with AT&T’s application depict the service coverage gap AT&T is
  9    experiencing throughout this portion of Ventura County. These maps and other
 10
       evidence in the record show that AT&T lacks adequate wireless service in this
 11
       portion of the County and also explain how the Proposed Facility will address that
 12
       gap. The Radio Frequency Statement explains that the “site is part of an effort to
 13

 14    fully deploy 4G LTE technology in the area. Specifically, the proposed facility will
 15    close [a] service coverage gap and provide sufficient 4G LTE coverage for AT&T
 16    customers in the affected area.”
 17
               28.     The Proposed Facility will also enhance first responder
 18
       communications by providing new FirstNet services. FirstNet is the federal First
 19
       Responder Network Authority, a nationwide dedicated wireless communications
 20

 21    network for first responders. The Proposed Facility is an important part of AT&T’s
 22    commitment to support public safety, and it will provide coverage and capacity for
 23    deployment of FirstNet.
 24
               29.     To close the service gap and to provide these services, AT&T proposes
 25
       to install a wireless communications facility, with panel antennas flush-mounted to
 26
       the crossarm of a replacement utility pole, in the public right-of-way near a
 27

 28    highway noise barrier near U.S Route 101, and adjacent to a parking area.

      Case No. 2:21-cv-3079                       -9-      Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 10 of 25 Page ID #:10



   1    AT&T’s Analysis of Alternatives
   2            30.     AT&T thoroughly investigated alternative sites and designs to ensure
   3
        its Proposed Facility was the best available and least intrusive means for closing the
   4
        service coverage gap. AT&T’s analyses of alternatives were submitted to the
   5
        County in connection with the Application, along with additional details about the
   6

   7    search for alternative locations, which were presented at hearings before the
   8    Ventura County Planning Director, Ventura County Planning Commission, and
   9    Ventura County Board of Supervisors.
  10
                31.     Section 8175-5.20 of the Ventura County Coastal Zoning Ordinance
  11
        (“CZO”) establishes development standards and location preferences for wireless
  12
        communication facilities in coastal areas in Ventura County. CZO Section 8175-
  13

  14    5.20.3(d) identifies facilities in preferred locations as the highest priority for siting.
  15    CZO Section 8175-5.20.3(e)(2) describes one type of preferred location as those
  16    sites with facilities “[f]lush-mounted on an existing structure, pole, or building
  17
        when located in the COS, CA and CM zones.” CZO Section 8172-1 defines
  18
        “Wireless Communication Facility, Stealth” as “[a] wireless communication facility
  19
        that blends into the surrounding visual setting” and specifically includes “Panel
  20

  21    antennas flush-mounted on existing utility facilities.” “Photo 4” in the CZO
  22    definitions depicts a facility very similar to the Proposed Facility, as an example of
  23    a stealth facility. County Staff has consistently identified the Proposed Facility as a
  24
        “stealth facility” under the CZO.
  25
                32.     The Proposed Facility qualifies as a stealth facility and a preferred
  26
        solution, because the Site is in a COS zone and the panel antennas will be flush-
  27

  28    mounted to the utility pole.

       Case No. 2:21-cv-3079                        -10-     Complaint for Declaratory and Injunctive Relief
                                                             and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 11 of 25 Page ID #:11



   1            33.     CZO Section 8175-5.20.10(j) requires an applicant to submit an
   2    alternative sites analysis for non-stealth facilities or facilities proposed outside of
   3
        preferred locations. Consequently, and as County Staff has explained, AT&T was
   4
        not required to provide an alternative sites analysis.
   5
                34.     Though not required, AT&T nevertheless prepared and submitted an
   6

   7    alternative site analysis with its Application. AT&T also increased its effort to
   8    identify alternative sites in response to requests from the County and the
   9    community, and even submitted a second alternative sites analysis. At the Planning
  10
        Commission’s request, AT&T worked with County Staff, held a community
  11
        meeting, and fully reanalyzed alternatives for the Proposed Facility. AT&T then
  12
        completed and submitted its updated alternative sites analysis, included as Exhibit 6
  13

  14    to the County Planning Commission Staff Report for the November 19, 2020
  15    Planning Commission hearing.
  16            35.     AT&T’s alternative sites analyses show that it considered ten (10)
  17
        candidate locations, and concluded that only the Site was available and feasible for
  18
        the Proposed Facility, and that the Site presents the only opportunity to close
  19
        AT&T’s significant service coverage gap. Community members preferred a
  20

  21    specific alternative site on the opposite side of U.S. Route 101, but County Staff
  22    deemed that site a less preferred location, and AT&T radio frequency engineers
  23    determined the site would not close AT&T’s significant service coverage gap. The
  24
        Proposed Facility is thus the least intrusive location from which AT&T can close its
  25
        significant service coverage gap.
  26
        ///
  27

  28    ///

       Case No. 2:21-cv-3079                       -11-     Complaint for Declaratory and Injunctive Relief
                                                            and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 12 of 25 Page ID #:12



   1    Application Process and Hearings
   2            36.     On April 30, 2019, AT&T filed with the County an application for a
   3
        conditional use permit (the “Application”) seeking authorization to construct,
   4
        operate, and maintain the Proposed Facility. The Application included evidence of
   5
        AT&T’s significant service coverage gap and AT&T’s analysis of alternative sites
   6

   7    to close that gap by the least intrusive means.
   8            37.     The County did not send AT&T any written notice that the Application
   9    was incomplete. On May 14, 2019, the County sent AT&T a letter to advise that the
  10
        Application was deemed complete.
  11
                38.     The Application was scheduled for hearing before the County Planning
  12
        Director, which was duly noticed and held on August 29, 2019. Ahead of the
  13

  14    Planning Director’s hearing, County Staff prepared and published a Staff Report
  15    (“August 2019 Staff Report”). The August 2019 Staff Report explained that the
  16    Application was consistent with the Ventura County General Plan, the Ventura
  17
        County Coastal Area Plan, the Ventura County Coastal Zoning Code, and the
  18
        County’s Certified Local Coastal Program. The August 2019 Staff Report
  19
        explained that the Proposed Facility “will not alter the appearance of the site or the
  20

  21    character of the land uses in the area,” and recommended approval of the
  22    Application.
  23            39.     At the August 29, 2019 Planning Director’s hearing, AT&T offered
  24
        evidence regarding how the Proposed Facility was needed to close a significant
  25
        service coverage gap, and evidence showing that the Proposed Facility was the only
  26
        viable alternative. Opposition testimony was received from two residents, who
  27

  28

       Case No. 2:21-cv-3079                      -12-    Complaint for Declaratory and Injunctive Relief
                                                          and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 13 of 25 Page ID #:13



   1    mainly raised concerns about radio frequency emissions and the alleged visual
   2    impact of the Proposed Facility.
   3
                40.     On October 8, 2019, the County Planning Director issued his decision
   4
        approving the Application (“Planning Director Approval”). The Planning Director
   5
        Approval explained AT&T’s efforts to identify alternative sites and stated that “No
   6

   7    other locations in the vicinity are viable to close the gap in service coverage.”
   8            41.     Pursuant to Ventura County Coastal Zoning Code Section 8181-9.2,
   9    the time period to bring an appeal from the Planning Director Approval ended ten
  10
        (10) days after the decision. Thus, the deadline to bring an appeal was October 18,
  11
        2019. No appeal was filed by October 18, 2019.
  12
                42.     On October 21, 2019, a resident filed an appeal (the “Resident
  13

  14    Appeal”) of the Planning Director Approval. Despite the lateness of the appeal and
  15    the finality of the Planning Director Approval, the County considered the Resident
  16    Appeal.
  17
                43.     The County significantly delayed bringing the Resident Appeal to
  18
        hearing before the County Planning Commission, which was finally scheduled for
  19
        July 30, 2020.
  20

  21            44.     Ahead of the July 30, 2020 Planning Commission hearing, County
  22    Staff prepared and published a Staff Report, dated July 2020 (“July 2020 Staff
  23    Report”). The July 2020 Staff Report explained that AT&T had analyzed
  24
        alternative sites and that AT&T confirmed that it had selected the least intrusive
  25
        means to close the significant service coverage gap. The July 2020 Staff Report
  26
        also explains that the design of the Proposed Facility is consistent with other
  27

  28    existing utility poles and utilities in the area, and that the “design is similar to an

       Case No. 2:21-cv-3079                       -13-      Complaint for Declaratory and Injunctive Relief
                                                             and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 14 of 25 Page ID #:14



   1    existing WCF located north of the proposed facility.” The July 2020 Staff Report
   2    analyzed each of several grounds for the Resident appeal, found each to be “without
   3
        merit,” and recommended that the Planning Commission deny the Resident Appeal
   4
        and approve the Application.
   5
                45.     On July 30, 2020, the Planning Commission held a public hearing to
   6

   7    consider the Resident Appeal and the Application. The Planning Commission did
   8    not consider the appeal at the hearing, but continued the matter and directed County
   9    Staff to further analyze the Application, and directed AT&T to work with County
  10
        Staff and to hold a community meeting to gather input on the Proposed Facility and
  11
        possible alternatives.
  12
                46.     AT&T reevaluated alternative sites in the area to determine whether
  13

  14    there were other available sites by which it could close its significant service
  15    coverage gap in a less intrusive means than the Proposed Facility. AT&T again
  16    could not identify any available, feasible, and less intrusive alternative location for
  17
        the Proposed Facility.
  18
                47.     On October 2, 2020, AT&T met with County Staff at the Site to
  19
        discuss alternative sites and designs. AT&T and County Staff specifically
  20

  21    considered alternative sites across U.S. Route 101 from the Mussel Shoals
  22    community. AT&T and Local governments concurred that no alternative sites were
  23    feasible or more preferred.
  24
                48.     On October 20, 2020, AT&T held a community meeting with
  25
        interested area residents. Community members in attendance recommended
  26
        alternative sites and stated that they favored relocating the Proposed Facility across
  27

  28

       Case No. 2:21-cv-3079                      -14-     Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 15 of 25 Page ID #:15



   1    U.S. Route 101. All potential alternative sites across the highway were infeasible
   2    and more intrusive than the Proposed Facility, however.
   3
                49.     Following its further analysis of alternatives and meetings with County
   4
        Staff and residents, AT&T submitted a further analysis of alternative sites. AT&T
   5
        also agreed to design changes suggested by County Staff, in an effort to make the
   6

   7    Proposed Facility less intrusive, including shortening the length of the crossarm of
   8    the utility pole housing the antennas, and adding landscaping to screen AT&T’s
   9    equipment.
  10
                50.     Despite AT&T’s efforts, community members remained opposed to
  11
        the Proposed Facility. The Resident Appeal went forward, and the continued
  12
        Planning Commission public hearing was scheduled for November 19, 2020.
  13

  14            51.     Ahead of the continued Planning Commission hearing, County Staff
  15    prepared and published a Staff Report, dated November 2020 (“November 2020
  16    Staff Report”). The November 2020 Staff Report summarized AT&T’s initial and
  17
        additional efforts to identify alternatives for the Proposed Facility, including
  18
        meeting with the community and working with County Staff, and described
  19
        AT&T’s design changes as achieving the best available design. The November
  20

  21    2020 Staff Report summarized the community meeting, including community
  22    members’ “strong preference that the project be sited on the northern/eastern side of
  23    Highway 101.” County Staff explained that the alternative locations were infeasible
  24
        and not preferred.
  25
                52.     The November 2020 Staff Report explained that under the County
  26
        Code, AT&T was not obligated to prepare and submit an analysis of alternatives
  27

  28

       Case No. 2:21-cv-3079                       -15-     Complaint for Declaratory and Injunctive Relief
                                                            and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 16 of 25 Page ID #:16



   1    because the Proposed Facility qualifies as “stealth” and was to be placed in a
   2    preferred location under the County Code.
   3
                53.     The November 2020 Staff Report explained that AT&T provided an
   4
        alternative sites analysis “at the request of County staff in order to make certain this
   5
        was the least intrusive location in the area and the best design within the Coastal
   6

   7    Zone.” The November 2020 Staff Report recommended that the Planning
   8    Commission deny the Resident Appeal and approve AT&T’s Application subject to
   9    the agreed-upon design changes.
  10
                54.     At the conclusion of the November 19, 2020 Planning Commission
  11
        hearing, the Planning Commission considered a motion to approve the Application,
  12
        which resulted in a two-to-two tie vote. The Planning Commission next considered
  13

  14    a motion to deny the Application, which also resulted in a two-to-two tie vote. The
  15    County determined that a tie vote resulted in a failure to act that operated as an
  16    effective denial of the Application.
  17
                55.     CZO Section 8181-9.4 states that the process on appeal requires that
  18
        the “decision-making authority shall either approve, deny, or approve with
  19
        modifications the appeal request.” The Resident Appeal did not receive a majority
  20

  21    vote, so the Planning Commission failed to act with respect to the appeal. The result
  22    of this failed action should have been to affirm or restore the Planning Director’s
  23    Approval. The County, however, wrongly asserted that the lack of decision
  24
        operated as an effective denial of the Application.
  25
                56.     Based on the County’s assertion that the Planning Commission had
  26
        effectively denied the Application, AT&T filed a timely appeal on November 30,
  27

  28    2020.

       Case No. 2:21-cv-3079                      -16-     Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 17 of 25 Page ID #:17



   1            57.     The County Board of Supervisors scheduled the appeal hearing for
   2    March 9, 2020. Ahead of the Board of Supervisors public hearing on AT&T’s
   3
        Application and appeal from the Planning Commission’s decision, County Staff
   4
        prepared and published a Board Letter dated March 9, 2021 (“March 2021 Board
   5
        Letter”). The March 2021 Board Letter summarized the Application and
   6

   7    recommended action by the Board of Supervisors. The March 2021 Board Letter
   8    reiterated many of the points made in the July 2020 Staff Report and the November
   9    2020 Staff Report. Specifically, the March 2021 Board Letter stated that AT&T’s
  10
        Proposed Facility is a stealth facility in a preferred location, that an alternative sites
  11
        analysis was not required by the County Code, and that AT&T nevertheless
  12
        prepared multiple alternatives analyses and worked with the community and
  13

  14    County Staff on the location and design.
  15            58.     The March 2021 Board Letter states that the Proposed Facility “is the
  16    best, feasible site in the vicinity to meet the applicant’s coverage needs.” The
  17
        March 2021 Board Letter also states that “Staff has not identified substantial
  18
        evidence that would support denial of the proposed project.” And the March 2021
  19
        Board Letter states that “[t[he applicant has demonstrated that a gap in wireless
  20

  21    service coverage exists,” that “[t]he applicant and staff conducted additional
  22    alternative sites analysis at the direction of the Planning Commission,” and that
  23    “[n]o feasible alternative sites were identified that would meet AT&T’s coverage
  24
        needs.” The March 2021 Board Letter also stated that “there is a T-Mobile site with
  25
        ground-mounted equipment located within the same right-of-way approximately
  26
        300 feet from the proposed project site,” which was approved in 1999 after
  27

  28    residents appealed approval on the basis of visual impact. The March 2021 Board

       Case No. 2:21-cv-3079                       -17-     Complaint for Declaratory and Injunctive Relief
                                                            and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 18 of 25 Page ID #:18



   1    Letter endorsed the County Staff’s recommendation “that the appeal be granted and
   2    the project [be] approved.”
   3
                59.     On March 9, 2021, the Board of Supervisors held a public hearing on
   4
        AT&T’s Application and appeal from the Planning Commission. At the hearing,
   5
        County Staff presented information and materials in support of AT&T’s
   6

   7    Application, including a 31-page PowerPoint presentation. The Staff presentation
   8    detailed AT&T’s analysis of alternative sites and designs, and stated, “Staff
   9    believes AT&T has demonstrated the existence of a coverage gap, and that no
  10
        feasible alternative sites were identified that would meet AT&T’s coverage needs
  11
        that would be preferable to the proposed site under the CZO.”
  12
                60.     During the March 9, 2021 hearing, AT&T’s representative presented
  13

  14    the Application, explained the significant service coverage gap, and provided
  15    details about the analysis of alternative sites and designs, which identified the
  16    Proposed Facility as the least intrusive means to close the gap.
  17
                61.     At the conclusion of the March 9, 2021 hearing, the Board of
  18
        Supervisors voted to deny AT&T’s Application.
  19
                62.     On March 11, 2021, the Board of Supervisors issued its written Notice
  20

  21    of Final Decision denying AT&T’s Application (“Denial”). The written Denial
  22    provides, in pertinent part:
  23            The motion was to deny the CUP application and related appeal based on
  24
                applicant’s failure to provide substantial evidence establishing that the
  25
                proposed facility represents the least intrusive means of closing a significant
  26
                coverage gap in the applicant’s service area. In particular, applicant did not
  27

  28            provide the information and documentation regarding an alternative site

       Case No. 2:21-cv-3079                      -18-      Complaint for Declaratory and Injunctive Relief
                                                            and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 19 of 25 Page ID #:19



   1            analysis set forth in Coastal Zoning Ordinance section 8175-5.20.10,
   2            subdivision j, and therefore did not meet its burden of proving that the permit
   3
                approval findings set forth in Coastal Zoning Ordinance section 8181-3.5,
   4
                subdivisions a. through e., could be made.
   5
                63.     The Denial was signed by the County’s Planning Manager, Mindy
   6

   7    Fogg. Ms. Fogg also reviewed and signed the July 2020 Staff Report and the
   8    November 2020 Staff Report, each of which states that the Proposed Facility was
   9    necessary to close AT&T’s service coverage gap by the least intrusive means.
  10
                64.     The County did not identify any alternatives that are available,
  11
        feasible, and less intrusive than the Proposed Facility.
  12
                65.     The County’s Denial Resolution is not supported by substantial
  13

  14    evidence.
  15            66.     The record does not support the conclusory statement in the Denial
  16    that AT&T failed to provide substantial evidence that the Proposed Facility is the
  17
        least intrusive means to close its significant service coverage gap.
  18
                67.     The Denial incorrectly states, “applicant did not provide the
  19
        information and documentation regarding an alternative site analysis.” In fact,
  20

  21    AT&T submitted into the administrative record two alternative sites analyses and
  22    myriad documents and information which demonstrated that the Proposed Facility
  23    is the least intrusive means to close its significant service coverage gap.
  24
                68.     The Denial does not identify any alternative that is available,
  25
        technically feasible, and less intrusive than the Proposed Facility. There are no
  26
        other available alternative sites on which AT&T can construct the Proposed Facility
  27

  28    and remedy the significant gap in coverage.

       Case No. 2:21-cv-3079                        -19-     Complaint for Declaratory and Injunctive Relief
                                                             and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 20 of 25 Page ID #:20



   1            69.     Because there are no other available sites that AT&T can feasibly
   2    construct for the Proposed Facility, and because the County has not identified any
   3
        available, technically feasible, and less intrusive alternatives by which AT&T can
   4
        address its significant service coverage gap, the County has effectively prohibited
   5
        AT&T from providing wireless service to its significant coverage gap.
   6

   7                                         FIRST COUNT
   8                                      (Effective Prohibition)
                                   (47 U.S.C. §§ 253, 332(c)(7)(B)(i)(II))
   9
                70.     AT&T hereby incorporates by reference the allegations of paragraphs
  10
        1 through 69, inclusive, as though fully set forth herein.
  11

  12            71.     AT&T has a gap in service coverage in the vicinity of the Proposed
  13    Facility.
  14            72.     AT&T’s gap in service coverage in the vicinity of the Proposed
  15
        Facility is significant.
  16
                73.     The Site and the Proposed Facility are the least intrusive means to
  17
        close AT&T’s significant gap in service coverage.
  18

  19            74.     AT&T undertook a thorough, good faith analysis of alternative sites
  20    for the Proposed Facility and provided the County with reasoned analysis. AT&T
  21    investigated all alternatives suggested by the County and community members, and
  22
        no other sites were available, technically feasible, and less intrusive than the
  23
        Proposed Facility.
  24
                75.     There is no other available site at which AT&T can construct the
  25

  26    Proposed Facility and remedy its significant gap in service coverage.
  27

  28

       Case No. 2:21-cv-3079                        -20-     Complaint for Declaratory and Injunctive Relief
                                                             and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 21 of 25 Page ID #:21



   1            76.     The County has not identified any available, technically feasible, and
   2    less intrusive alternatives by which AT&T can address its significant service
   3
        coverage gap.
   4
                77.     The Proposed Facility would remedy AT&T’s significant service
   5
        coverage gap in the vicinity of the Site by means that are the least intrusive to the
   6

   7    values protected by the applicable Ventura County regulations, including the CZO.
   8            78.     The County did not present evidence establishing that AT&T does not
   9    have a significant gap in its personal wireless service coverage.
  10
                79.     The County did not present evidence establishing that the Site is not
  11
        the least intrusive means to address AT&T’s significant service coverage gap.
  12
                80.     The County’s decision to deny the Application materially inhibits
  13

  14    AT&T from providing and improving wireless services.
  15            81.     The County’s decision to deny the Application prohibits or has the
  16    effect of prohibiting AT&T from providing personal wireless services in the
  17
        significant gap area.
  18
                82.     Accordingly, the County violated the Act, 47 U.S.C. §§ 253,
  19
        332(c)(7)(B)(i)(II).
  20

  21            WHEREFORE, AT&T prays for judgment as set forth below.
  22
                                          SECOND COUNT
  23                              (Substantial Evidence Requirement)
                                     (47 U.S.C. § 332(c)(7)(B)(iii))
  24
                83.     AT&T hereby incorporates by reference the allegations of paragraphs
  25

  26    1 through 82, inclusive, as though fully set forth herein.
  27            84.     The Application for the Proposed Facility satisfied all of the criteria set
  28    forth in the applicable Ventura County regulations, including the CZO.
       Case No. 2:21-cv-3079                        -21-      Complaint for Declaratory and Injunctive Relief
                                                              and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 22 of 25 Page ID #:22



   1            85.     AT&T presented evidence to the County justifying the need for the
   2    Proposed Facility, as well as the need for a Conditional Use Permit.
   3
                86.     The lone stated basis for denial – the lack of an alternative sites
   4
        analysis – is clearly and unequivocally contradicted by the administrative record,
   5
        including County Staff’s published reports and analyses of the Application.
   6

   7            87.     The County’s decision to deny the Application was not supported by
   8    substantial evidence contained in a written record as required by Section
   9    332(c)(7)(B)(iii).
  10
                88.     Accordingly, the County violated the Act, 47 U.S.C. §
  11
        332(c)(7)(B)(iii).
  12
                WHEREFORE, AT&T prays for judgment as set forth below.
  13

  14                                        THIRD COUNT
  15                                 (Unreasonable Discrimination)
                                      (47 U.S.C. § 332(c)(7)(B)(i)(I))
  16
                89.     AT&T hereby incorporates by reference the allegations of paragraphs
  17
        1 through 88, inclusive, as though fully set forth herein.
  18

  19            90.     The Act, 47 U.S.C. § 332(c)(7)(B)(i)(I), prohibits a local authority
  20    from unreasonably discriminating among providers of functionally equivalent
  21    services. AT&T is a wireless telecommunications carrier that provides
  22
        telecommunications services and personal wireless services within the meaning of
  23
        the Act.
  24
                91.     Consistent with the CZO, AT&T’s Application proposes to install the
  25

  26    Proposed Facility on a utility pole in the public right-of-way along Old Pacific
  27    Coast Highway and near U.S. Route 101. In the past, the County has granted T-
  28    Mobile, a functionally equivalent service provider to AT&T, a permit to construct a
       Case No. 2:21-cv-3079                        -22-      Complaint for Declaratory and Injunctive Relief
                                                              and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 23 of 25 Page ID #:23



   1    similar wireless communications facility at a similar location about 300 feet away
   2    in the same right-of-way.
   3
                92.     The County does not have a reasonable basis for treating AT&T
   4
        differently in this instance.
   5
                93.     Without any reasonable or lawful basis, the County treated AT&T
   6

   7    differently than T-Mobile, a competing provider of functionally equivalent services,
   8    which violates the Act.
   9            WHEREFORE, AT&T prays for judgment as set forth below.
  10
                               REQUEST FOR EXPEDITED REVIEW
  11
                94.     AT&T hereby incorporates by reference the allegations of paragraphs
  12
        1 through 93, inclusive, as though fully set forth herein.
  13

  14            95.     The Act, 47 U.S.C. § 332(c)(7)(B)(v), provides:
  15            Any person adversely affected by any final action or failure to act by a State
  16            or local government or any instrumentality thereof that is inconsistent with
  17
                this subparagraph may, within 30 days after such action or failure to act,
  18
                commence an action in any court of competent jurisdiction. The court shall
  19
                hear and decide such action on an expedited basis.
  20

  21            96.     AT&T has been adversely affected by the County’s denial of AT&T’s
  22    Application to construct the Proposed Facility. AT&T respectfully requests a
  23    hearing and decision by the Court on an expedited basis as provided by the Act.
  24
                WHEREFORE, AT&T prays for judgment as set forth below.
  25
        ///
  26
        ///
  27

  28    ///

       Case No. 2:21-cv-3079                      -23-     Complaint for Declaratory and Injunctive Relief
                                                           and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 24 of 25 Page ID #:24



   1                                    PRAYER FOR RELIEF
   2            WHEREFORE, AT&T prays for relief against the County as follows:
   3
                1.      For a declaration and judgment that the County’s denial has effectively
   4
        prohibited AT&T from closing a significant coverage gap in the provision of
   5
        wireless service in violation of 47 U.S.C. §§ 253, 332(c)(7)(B)(i)(II);
   6

   7            2.      For a declaration and judgment that the County violated Section
   8    332(c)(7)(B)(iii) of the Act because denial of the Application was not supported by
   9    substantial evidence contained in a written record;
  10
                3.      For a declaration and judgment that the County’s denial has
  11
        unreasonably discriminated against AT&T in violation of the Act, 47 U.S.C. §
  12
        332(c)(7)(B)(i)(I);
  13

  14            4.      For a declaration and judgment that AT&T is entitled to approval of
  15    the Proposed Facility pursuant to its Application;
  16            5.      For a declaration and judgment that the County’s actions are
  17
        preempted by the Telecommunications Act of 1996 and are therefore void and
  18
        invalid;
  19
                6.      For an order mandating the following:
  20

  21                    (a) that the County grant forthwith AT&T’s Conditional Use Permit
  22    consistent with AT&T’s Application;
  23                    (b) that the County grant forthwith all other authorizations necessary
  24
        for construction of the Proposed Facility; and
  25
                        (c) that the County grant forthwith final approval of the permits for
  26
        construction of the Proposed Facility;
  27

  28

       Case No. 2:21-cv-3079                       -24-      Complaint for Declaratory and Injunctive Relief
                                                             and Request for Expedited Review
Case 2:21-cv-03079-SVW-JPR Document 1 Filed 04/09/21 Page 25 of 25 Page ID #:25



   1            7.      For expedited review of the matters set forth in this Complaint, as
   2    required by federal law;
   3
                8.      For an award of AT&T’s costs of suit herein; and
   4
                9.      For such other and further relief as the Court may deem just and
   5
        proper.
   6

   7

   8    Dated: April 8, 2021                   AT&T SERVICES, INC. LEGAL DEPT.

   9                                                /s/ Raymond P. Bolaños
  10                                           By: _________________________
                                                   Raymond P. Bolaños
  11                                               Attorneys for Plaintiff
  12                                               430 Bush Street, 6th Floor
                                                   San Francisco, CA 94108
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       Case No. 2:21-cv-3079                       -25-     Complaint for Declaratory and Injunctive Relief
                                                            and Request for Expedited Review
